




Exhibit 10.8


AMENDMENT AGREEMENT
THIS AMENDMENT AGREEMENT made as of the 7th day of March, 2013,
B E T W E E N:
PATHEON INC.,
a corporation existing under the laws of Canada,
(hereinafter called the “Company”),
- and -
JLL PATHEON HOLDINGS, LLC,
a limited liability company existing under the laws of the State of Delaware,
(hereinafter called the “Purchaser”),
WHEREAS, the Company and the Purchaser are parties to the investor agreement
dated as of April 27, 2007 (the “Investor Agreement”) governing certain rights
of the Purchaser relating to securities of the Company held by the Purchaser;
and
WHEREAS, the Company and the Purchaser wish to amend the Investor Agreement on
the terms and conditions set out herein; and
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the Investor Agreement.
NOW THEREFORE THIS AMENDMENT AGREEMENT WITNESSES THAT in consideration of the
respective covenants, agreements, representations, warranties and indemnities of
the parties hereinafter contained and for other good and valuable consideration
(the receipt and sufficiency of which are acknowledged by each party), and
intending to be legally bound, the parties covenant and agree as follows:
1.
Amendment to Preamble



The phrase in parentheses after the name of “JLL PATHEON HOLDINGS, LLC, a
limited liability company existing under the laws of the State of Delaware” is
hereby amended to read: “(hereinafter, along with all controlled affiliates,
including JLL Patheon Holdings III, LLC, a Delaware limited liability company,
and JLL Patheon Holdings Coöperatief U.A., a Dutch cooperatief, the
“Purchaser”).
2.
Amendment to Section 1.1



The definition of the term “Registrable Securities” is hereby amended to read as
follows:




--------------------------------------------------------------------------------






-2-


“Registrable Securities” means:
(a)    the Convertible Preferred Shares;
(b)
any Restricted Voting Shares issued or issuable upon the conversion of the
Convertible Preferred Shares;

(c)
any securities of the Company acquired by the Purchaser after April 27, 2007;

(d)
any securities of the Company issued as a distribution made in respect of the
securities referred to in clause (a), (b) or (c) above;

(e)
any securities of the Company issued in exchange for or in replacement of the
securities referred to in clause (a), (b), (c) or (d) above;

3.
Amendment to Section 4.1



The first sentence of Section 4.1 is hereby amended to read as follows: “Subject
to Article 6, at any time, the Purchaser may request the Company to effect a
Registration (such Registration being hereinafter referred to as a “Demand
Registration”).”
4.
Amendment to Section 5.1



The first sentence of Section 5.1 is hereby amended to read as follows: “Each
time the Company elects to proceed with the preparation and filing of a
prospectus or registration statement, as applicable, under any Canadian
Securities Act or the 1933 Act in connection with a proposed distribution of any
of its securities for cash, whether by the Company or any of its security
holders, the Company shall give written notice thereof to the Purchaser as soon
as practicable.”
5.
Amendment to Section 6.1(a)



The second sentence of Section 6.1(a) is hereby amended to add the following
phrase at the end of the sentence: “(or until such registration statement is
filed with the SEC, if applicable).”
6.
Amendment to Section 8.1(i)



The first sentence of Section 8.1(i) is hereby amended to add the following
phrase after the term “in any applicable Canadian provinces”: “or states in the
United States.”
7.
Form F-10



All references to “Form F-10” are hereby amended to read “Form S-3, or other
applicable form,”.
 






--------------------------------------------------------------------------------






-3-


8.
Entire Agreement, Assignment and Governing Law



(a)This Amendment Agreement, the Investor Agreement and the Confidentiality and
Standstill Agreement (together with all other documents and instruments referred
to herein) constitute the entire agreement and supersede all other prior
agreements and undertakings, both written and oral, among the parties with
respect to the subject matter hereof and thereof. Notwithstanding the foregoing,
in the event of any inconsistency between the terms and provisions of this
Amendment Agreement and those contained in the Investor Agreement or the
Confidentiality and Standstill Agreement, the terms and provisions of this
Amendment Agreement shall prevail.


(b)This Amendment Agreement: (i) shall not be assigned by operation of law or
otherwise; and (ii) shall be governed in all respects, including validity,
interpretation and effect, by the laws of the Province of Ontario and the laws
of Canada applicable therein, without giving effect to the principles of
conflict of laws thereof. Each party hereto irrevocably attorns to the
non-exclusive jurisdiction of the courts of such province.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment
Agreement as of the date first written above.
 
 
PATHEON INC.
 
by
/s/ Michael Lytton
 
Michael Lytton
 
 
Executive Vice President, Corporate Development and Strategy and General Counsel
 
 
 
 
 
 
JLL PATHEON HOLDINGS, LLC
 
by
/s/ Daniel Agroskin
 
Daniel Agroskin
 
 
Sole Manager
 
 
 
 









